Filed 6/21/16 P. v. Cressler CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B268590
                                                                          (Super. Ct. No. 2011026931)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

BRIAN CRESSLER,

     Defendant and Appellant.


                   Brian Cressler appeals a judgment adjudicating him to be a sexually violent
predator ("SVP"). (Welf. & Inst. Code, § 6600 et seq.)1
                   We appointed counsel to represent Cressler in this appeal. After
examination of the record, counsel filed an opening brief raising no issues. (People v.
Wende (1979) 25 Cal.3d 436, 441.) On April 11, 2016, we advised Cressler that he had
30 days within which to personally submit any contentions or issues that he wished to
raise on appeal. On June 7, 2016, we received a response from him contending that: 1)
the trial court erred by denying his motion made pursuant to People v. Marsden (1970) 2
Cal.3d 118; 2) he was denied a fair trial and due process of law; and, 3) he did not receive
the effective assistance of counsel. Pursuant to People v. Kelly (2006) 40 Cal.4th 106,
123-124, we present a factual and procedural summary of the case and a brief discussion
of Cressler's contentions.

1
    All statutory references are to the Welfare and Institutions Code unless stated otherwise.
                          FACTS AND PROCEDURAL HISTORY
              On April 28, 2000, Cressler was convicted of the forcible rape of D.C. and
the oral copulation of minor S.O. (Pen. Code, §§ 261, subd. (a)(2), 288a, subd. (b)(1).)
The trial court sentenced Cressler to a prison term of seven years four months. (People v.
Cressler (Super. Ct. Ventura County, 2000, No. CR48162).)
              On January 7, 2007, the Ventura County prosecutor sought to commit
Cressler as a SVP pursuant to section 6600 et seq. On October 7, 2008, the trial court
held a probable cause hearing and thereafter ordered Cressler to be held in Coalinga State
Hospital pending trial.
              On November 16 and 17, 2015, the trial court conducted SVP proceedings
after Cressler personally waived a jury trial. Psychologists Kathleen Longwell and Bruce
Yanofsky testified at trial, as did Cressler.
              Longwell testified that she interviewed Cressler seven times over a course
of 10 years. She opined that Cressler suffers from paraphilia and that he meets the
requirements of the SVP law. In particular, Longwell opined that Cressler lacks impulse
control and, for that reason, might commit another sexually violent offense.
              Yanofsky testified that he interviewed Cressler five times over a course of
eight years. Yanofsky also opined that Cressler suffers from paraphilia and that he
satisfies the requirements of the SVP law.
              Cressler testified that he had completed many classes at the state hospital
and believed that, with support from his friends and family, he could be safely released.
                                        DISCUSSION
              On December 2, 2014, the trial court held a Marsden hearing at Cressler's
request. Cressler explained his reasons for requesting a different attorney and Cressler's
attorney responded to the court's questions. The court then denied Cressler's request,
stating that Cressler did not provide "specific detail" for his motion, which appeared to
have been copied from "a book or a manual." Under the circumstances, the court did not
abuse its discretion by denying Cressler's motion to substitute counsel. (People v. Burton
(1989) 48 Cal.3d 843, 855 [standard of review].)

                                                2
              Cressler also received a fair trial and due process of law. His attorney
cross-examined the prosecutor's expert witnesses; Cressler also testified on his own
behalf. Matters of the credibility of witnesses and the weight to be assigned to their
testimony are questions for the trier of fact. (People v. Jackson (2014) 58 Cal.4th 724,
749.) We do not substitute our views for those of the trier of fact. (Ibid.)
              Factual support for Cressler's claims of the ineffective assistance of counsel
is not contained within the appellate record. A reviewing court presumes that counsel
acted within the wide range of reasonable professional assistance. (People v. Mai (2013)
57 Cal.4th 986, 1009 ["It is particularly difficult to prevail on an appellate claim of
ineffective assistance"].)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.

We concur:



              YEGAN, J.



              TANGEMAN, J.




                                              3
                                 Nancy Ayers, Judge

                          Superior Court County of Ventura

                         ______________________________


             Gerald J. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          4